Exhibit 10.99

November 13, 2014

The Coast Distribution System, Inc.

350 Woodview Avenue

Morgan Hill, California 95037

 

Re:    Nineteenth Amendment

Ladies and Gentlemen:

The Coast Distribution System, Inc., a Delaware corporation (“Coast Delaware”),
United Sales & Warehouse of Texas, Inc., a Texas corporation (“United Sales”),
C/P Products Corp., an Indiana corporation (“C/P”), Mohawk Trailer Supply, Inc.,
a New York corporation (“Mohawk”), and Les Systemes De Distribution Coast
(Canada) Inc. The Coast Distribution System (Canada) Inc., a corporation
organized under the laws of the Province of Quebec (“Coast Canada”) (Coast
Delaware, United Sales, C/P, Mohawk, and Coast Canada are referred to
individually as “Borrower” and collectively as “Borrowers”), and Bank of
America, N.A. (in its individual capacity, “US Lender”), acting by and through
Bank of America, N.A., a national banking association, as agent for US Lender
(in such capacity, “Agent”) and Bank of America, N.A. (acting through its Canada
branch) (“Canadian Lender”), (US Lender, acting through Agent, and Canadian
Lender are referred to collectively as “Lender”), have entered into that certain
Third Amended and Restated Loan and Security Agreement dated August 30, 2005
(the “Security Agreement”). From time to time thereafter, Borrowers and Lender
may have executed various amendments (each an “Amendment” and collectively the
“Amendments”) to the Security Agreement (the Security Agreement and the
Amendments hereinafter are referred to, collectively, as the “Agreement”).
Borrowers and Lender now desire to further amend the Agreement as provided
herein, subject to the terms and conditions set forth hereinafter.

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1. The Agreement hereby is amended as follows:

(a) Subsection 1 of the Agreement is hereby amended to amend and restate the
following definitions in their entirety as follows:

Canadian Inventory Advance Sublimit” shall mean an amount up to the lesser of
(i) Three Million Five Hundred Thousand and No/100 Dollars ($3,500,000.00) or
(ii) (a) from June 1st of each year through January 31st of each following year,
fifty percent (50%) of the value of Eligible Inventory owned by Coast Canada and
(b) from February 1st of each year through May of each year, fifty-five percent
(55%) of the value of Eligible Inventory owned by Coast Canada; provided,
however, that in no event shall the Inventory advances under the Canadian
Inventory Advance Sublimit plus the advances under the US Inventory Advance
Sublimit exceed Fifteen Million and No/100 Dollars ($15,000,000.00); provided
further that Lender may reduce the lending formula with respect to Coast Canada
Eligible Inventory in its Permitted Discretion. Coast US acknowledges that any
request by Coast Canada to increase the Canadian Inventory Advance Sublimit
shall constitute a corresponding request to Coast US to reduce the US Inventory
Advance Sublimit. Notwithstanding the

 

1



--------------------------------------------------------------------------------

foregoing, during the 2015 calendar year, “Canadian Inventory Advance Sublimit”
shall mean an amount up to the lesser of (i) Three Million Five Hundred Thousand
and No/100 Dollars ($3,500,000.00) or (ii) fifty percent (50%) of the value of
Eligible Inventory owned by Coast Canada; provided, however, that in no event
shall the Inventory advances under the Canadian Inventory Advance Sublimit plus
the advances under the US Inventory Advance Sublimit exceed Fifteen Million and
No/100 Dollars ($15,000,000.00) for the months of January, August, September,
October, November and December; Sixteen Million and No/100 Dollars
($16,000,000.00) for the month of February; Seventeen Million and No/100 Dollars
($17,000,000.00) for the months of March and July; and Eighteen Million and
No/100 Dollars ($18,000,000.00) for the months of April, May and June; provided
further that Lender may reduce the lending formula with respect to Coast Canada
Eligible Inventory in its Permitted Discretion.

“Canadian Maximum Loan Sublimit” shall mean an amount up to Eight Million and
No/100 Dollars ($8,000,000.00), except as such amount may be increased or
decreased by Canadian Lender in its Permitted Discretion, minus the FX Reserve
(if any), provided that Coast Canada may, upon three (3) days prior notice,
request that the Canadian Maximum Loan Sublimit be increased or decreased in
increments of Five Hundred Thousand and No/100 Dollars ($500,000.00). Coast US
acknowledges that any request by Coast Canada to increase the Canadian Maximum
Loan Sublimit shall constitute a corresponding request to Coast US to reduce the
US Maximum Loan Sublimit by a like amount. Borrowers acknowledge that the amount
of the Canadian Maximum Loan Sublimit as of the date hereof is Four Million and
No/100 Dollars ($4,000,000.00) and the amount of the US Maximum Loan Sublimit as
of the date hereof is Twenty One Million and No/100 Dollars ($21,000,000.00).
Borrowers further acknowledge that the amount of the Canadian Maximum Loan
Sublimit plus the amount of the US Maximum Loan Sublimit shall in no event
exceed Twenty Five Million and No/100 Dollars ($25,000,000.00). Notwithstanding
the foregoing, during the 2015 calendar year, Borrowers further acknowledge that
the amount of the Canadian Maximum Loan Sublimit plus the amount of the US
Maximum Loan Sublimit shall in no event exceed Twenty Five Million and No/100
Dollars ($25,000,000.00) during the months of January, August, September,
October, November and December; Twenty Seven Million Five Hundred Thousand and
No/100 Dollars ($27,500.000.00) during the months of February and July; Thirty
Million and No/100 Dollars ($30,000,000.00) during the months of March, April
and May; and Twenty Nine Million and No/100 Dollars ($29,000,000.00) during the
month of June.

“Maximum Loan Limit” shall mean an amount not to exceed Twenty Five Million and
No/100 Dollars ($25,000,000.00). Notwithstanding the foregoing, during the 2015
calendar year, “Maximum Loan Limit” shall mean an amount not to exceed Twenty
Five Million and No/100 Dollars ($25,000,000.00) during the months of January,
August, September, October, November and December; Twenty Seven Million Five
Hundred Thousand and No/100 Dollars ($27,500,000.00) during the months of
February and July; Thirty Million and No/100 Dollars ($30,000,000.00) during the
months of March, April and May; and Twenty Nine Million and No/100 Dollars
($29,000,000.00) during the month of June.

“US Inventory Advance Sublimit” shall mean the lesser of (i) up to Twelve
Million Five Hundred Thousand and No/100 Dollars ($12,500,000.00) or
(ii) (a) from June 1st of each year through January 31st of each following year,
fifty percent (50%) of the value of Eligible Inventory owned by Coast US and
(b) from February 1st of each year through May 31st of each year, fifty five
percent (55%) of the value of Eligible Inventory owned by Coast US; provided,
however, that in no event shall the Inventory advances under the US Inventory
Advance Sublimit plus advances under the Canadian Inventory

 

2



--------------------------------------------------------------------------------

Advance Sublimit exceed Fifteen Million and No/100 Dollars ($15,000,000.00);
provided further that US Lender may reduce the lending formula with respect to
Coast US’ Eligible Inventory in its Permitted Discretion. Notwithstanding the
foregoing, during the 2015 calendar year, “US Inventory Advance Sublimit” shall
mean the lesser of (i) Fifteen Million and No/100 Dollars ($15,000,000.00)
during the months of January, August, September, October, November and December;
Sixteen Million and No/100 Dollars ($16,000,000.00) during the month of
February; and Seventeen Million and No/100 Dollars ($17,000,000.00) during the
months of March and July; and Eighteen Million and No/100 Dollars
($18,000,000.00) during the months of April, May, and June; (ii) fifty percent
(50%) of the value of Eligible Inventory owned by Coast US; provided, however,
that in no event shall the Inventory advances under the US Inventory Advance
Sublimit plus advances under the Canadian Inventory Advance Sublimit exceed
Fifteen Million and No/100 Dollars ($15,000,000.00) for the months of January,
August, September, October, November and December; Sixteen Million and No/100
Dollars ($16,000,000.00) during the month of February; Seventeen Million and
No/100 Dollars ($17,000,000.00) during the months of March and July; and
Eighteen Million and No/100 Dollars ($18,000,000.00) during the months of April,
May and June; provided further that US Lender may reduce the lending formula
with respect to Coast US’ Eligible Inventory in its Permitted Discretion.

“US Maximum Loan Sublimit” shall mean an amount up to Twenty Five Million and
No/100 Dollars ($25,000,000.00), except as such amount may be increased or
decreased by Lender in its Permitted Discretion, provided that Coast US may,
upon three (3) days prior notice, request that the US Maximum Loan Sublimit be
increased or decreased in increments of Five Hundred Thousand and No/100 Dollars
($500,000.00). Coast Canada acknowledges that any request by Coast US to
increase the Coast US Maximum Loan Sublimit shall constitute a corresponding
request to Coast Canada to reduce the Canadian Maximum Loan Sublimit by a like
amount. Borrowers acknowledge that the amount of the US Maximum Loan Sublimit as
of the date hereof is Twenty One Million and No/100 Dollars ($21,000,000.00) and
the amount of the Canadian Maximum Loan Sublimit as of the date hereof is Four
Million and No/100 Dollars ($4,000,000.00). Borrowers further acknowledge that
the amount of the US Maximum Loan Sublimit plus the amount of the Canadian
Maximum Loan Sublimit shall in no event exceed Twenty Five Million and No/100
Dollars ($25,000,000.00). Notwithstanding the foregoing, during the 2015
calendar year, “US Maximum Loan Sublimit” shall mean an amount up to (i) Twenty
Five Million and No/100 Dollars ($25,000,000.00) during the months of January,
August, September, October, November and December; Twenty Seven Million Five
Hundred Thousand and No/100 Dollars ($27,500,000.00) during the months of
February and July; Thirty Million and No/100 Dollars ($30,000,000.00) during the
months of March, April and May; and Twenty Nine Million and No/100 Dollars
($29,000,000.00) during the month of June; except as such amount may be
increased or decreased by Lender in its Permitted Discretion, provided that
Coast US may, upon three (3) days prior notice, request that the US Maximum Loan
Sublimit be increased or decreased in increments of Five Hundred Thousand and
No/100 Dollars ($500,000.00). Coast Canada acknowledges that any request by
Coast US to increase the Coast US Maximum Loan Sublimit shall constitute a
corresponding request to Coast Canada to reduce the Canadian Maximum Loan
Sublimit by a like amount. Borrowers acknowledge that the amount of the US
Maximum Loan Sublimit as of the date hereof is Twenty One Million and No/100
Dollars ($21,000,000.00) and the amount of the Canadian Maximum Loan Sublimit as
of the date hereof is Four Million and No/100 Dollars ($4,000,000.00). Borrowers
further acknowledge that the amount of the US Maximum Loan Sublimit plus the
amount of the Canadian Maximum Loan Sublimit shall in no event exceed Twenty
Five Million and No/100 Dollars ($25,000,000.00) during the months of January,
August, September, October, November and December; Twenty Seven Million Five
Hundred Thousand and No/100 Dollars ($27,500,000.00) during the months of
February and July;

 

3



--------------------------------------------------------------------------------

Thirty Million and No/100 Dollars ($30,000,000.00) during the months of March,
April and May; and Twenty Nine Million and No/100 Dollars ($29,000,000.00)
during the month of June.

(b) Subsection 4(c)(v) is hereby amended and restated in its entirety as
follows:

(c)(v) Amendment Fee. Borrowers shall pay to Lender a one-time fee of Twenty
Five Thousand and No/100 Dollars ($25,000.00) which shall be fully earned and
payable on the date hereof.

(c) Subsections 14(a) and 14(c) of the Agreement is hereby amended and restated
in its entirety as follows:

 

  (a) Fixed Charge Coverage Ratio.

Borrowers shall not permit their Fixed Charge Coverage Ratio for each period set
forth below to be less than the ratio set forth below for the corresponding
period set forth below (it being understood that the Fixed Charge Coverage Ratio
is not being measured for the fiscal quarter ending September 30, 2014):

 

Period

  

Ratio

For the 12 month period ending on March 31, 2015 and for each twelve (12) month
period ending on the last day of each fiscal quarter thereafter    1.10:1.0

 

  (c) EBITDA

Borrowers shall maintain EBITDA of at least $800,000 for the twelve (12) month
period ending December 31, 2014.

2. Borrowers represent and warrant to Lender that this Amendment has been
approved by all necessary corporate action, and each individual signing below
represents and warrants that he or she is fully authorized to do so.

3. Except as expressly amended hereby and by any other supplemental documents or
instruments executed by either party hereto in order to effectuate the
transactions contemplated by this Amendment, the Agreement and all Exhibits
thereto are ratified and confirmed by Borrowers and Lender and remain in full
force and effect in accordance with their terms.

4. This Amendment may be executed in any number of counterparts, each of which
shall be an original, but all of which, taken together, shall constitute one and
the same agreement. This Amendment may be delivered by facsimile, and when so
delivered will have the same force and effect as delivery of an original
signature.

5. Borrowers shall reimburse Lender for all reasonable attorney’s fees (whether
for internal or outside counsel) incurred by Lender in connection with the
documentation and consummation of this Nineteenth Amendment to the Agreement.

 

4



--------------------------------------------------------------------------------

6. Lender shall have received a copy of this Amendment executed by Borrowers and
Lender, together with the Guarantor’s Acknowledgment attached hereto, executed
by each Guarantor, and payment of the “Amendment Fee” required to be paid
pursuant to Subsection 4(c)(v) hereof.

(Remainder of page intentionally blank; signatures follow)

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date first set forth above.

 

LENDER: BANK OF AMERICA, N.A., as Agent By:  

    /s/ JOHN W. MUNDSTOCK

Title:   Senior Vice President BANK OF AMERICA, N.A., as US Lender By:  

    /s/ JOHN W. MUNDSTOCK

Title:   Senior Vice President BANK OF AMERICA, N.A., acting through its Canada
branch, as Canadian Lender By:  

    /s/ MEDINA SALES De ANDRADE

Title:   Vice President

 

6



--------------------------------------------------------------------------------

BORROWERS: THE COAST DISTRIBUTION SYSTEM, INC. By:  

    /s/ SANDRA A. KNELL

Title:       Executive Vice President UNITED SALES & WAREHOUSE OF TEXAS, INC.
By:  

    /s/ SANDRA A. KNELL

Title:       Executive Vice President C/P PRODUCTS, CORP. By:  

    /s/ SANDRA A. KNELL

Title:       Executive Vice President MOHAWK TRAILER SUPPLY, INC. By:  

    /s/ SANDRA A. KNELL

Title:       Executive Vice President LES SYSTEMES DE DISTRIBUTION COAST
(CANADA) INC. THE COAST DISTRIBUTION SYSTEM (CANADA) INC. By:  

    /s/ SANDRA A. KNELL

Title:       Executive Vice President

 

7



--------------------------------------------------------------------------------

GUARANTOR’S ACKNOWLEDGMENT

The undersigned guarantor acknowledges that Bank of America, N.A., (in its
individual capacity, “US Lender”), acting by and through Bank of America, N.A.,
as agent for US Lender (in such capacity, “Agent”) and Bank of America, N.A.
(acting through its Canada branch), (“Canadian Lender”) (US Lender, acting
through Agent, and Canadian Lender are referred to collectively as “Lender”)
have no obligation to provide it with notice of, or to obtain its consent to,
the terms of the foregoing Nineteenth Amendment (the “Nineteenth Amendment”) to
the Third Amended and Restated Loan and Security Agreement dated August 30,
2005, as amended, modified or supplemented from time to time. The undersigned
guarantor nevertheless: (i) acknowledges and agrees to the terms and conditions
of the Nineteenth Amendment; and (ii) acknowledges that its guaranty remains
fully valid, binding, and enforceable.

 

9002-1288 QUEBEC INC. By:  

    /s/ SANDRA A. KNELL

Title:       Executive Vice President

 

8